                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALVIN WASHINGTON,                               :
              Petitioner,                       :
                                                :
           v.                                   :      Civ. No. 18-3327
                                                :
BARRY SMITH, et al.,                            :
                 Respondents.                   :

                                      JUDGMENT

       AND NOW, this 18th day of July, 2019, upon careful and independent consideration of

Alvin Washington’s pro se Petition for Writ of Habeas Corpus (Doc. No. 2), Respondents’

Response to Petition (Doc. No. 7), Washington’s Petition for Stay of Deliberation (Doc. No. 18),

Respondents’ Response in Opposition to Stay (Doc. No. 20), Magistrate Judge Hey’s Report and

Recommendation (Doc. No. 21), Washington’s Objections (Doc. No. 24), Respondents’ Response

to Objections (Doc. No. 26), and available state court records, it is hereby ORDERED that:

   1. The Report and Recommendation (Doc. No. 21) is APPROVED and ADOPTED;

   2. Washington’s Objections (Doc. No. 24) are OVERRULED;

   3. Washington’s Petition for Stay of Deliberation (Doc. No. 18) is DENIED;

   4. The Petition for Writ of Habeas Corpus (Doc. No. 2) is DISMISSED with prejudice;

   5. A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A); Slack

       v. McDaniel, 529 U.S. 473, 484 (2000); and

   6. The CLERK OF COURT shall CLOSE this case.



                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           ________________________
                                                           Paul S. Diamond, J.
